Citation Nr: 1117665	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pleurisy.  

2.  Entitlement to service connection for meningitis.  

3.  Entitlement to an effective date earlier than June 28, 2006, for the awards of service connection for tinnitus, bilateral hearing loss, a neck scar, a right ear scar, and a left ear scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 27, 1943, to April 25, 1945, and from April 26, 1945, to August 4, 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for pleurisy and meningitis and granted service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, all effective July 26, 2006.  The Veteran testified before the Board in March 2011.

An April 2008 rating decision found clear and unmistakable error in the April 2007 rating decision regarding the effective date of July 26, 2006, that was assigned for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar.  The RO granted an earlier effective date of June 28, 2006, for the awards of service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar.  However, as the Veteran has not indicated that those earlier effective dates satisfy his appeal, the claim for an earlier effective date remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pleurisy or any residuals of pleurisy.  
2.  The Veteran does not have a current diagnosis of meningitis or of any residuals of meningitis.  

3.  The Veteran's initial claims for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, were received by the RO on June 28, 2006, more than one year after his separation from active service.  No informal or formal claims, or written intent to file such claims, for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, were received by VA prior to June 28, 2006.


CONCLUSIONS OF LAW

1.  The Veteran's claimed pleurisy was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  The Veteran's claimed meningitis was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  The criteria for an effective date earlier than June 28, 2006, for the awards of service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, pleurisy and meningitis are not diseases subject to presumptive service connection.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service medical records show that from July 1943 to August 1943, the Veteran was hospitalized and treated for moderate left, fibrinous, acute pleurisy and mild, acute meningitis of the lymphocytic type.  On separation examination in August 1946, the examiner noted that the Veteran was treated for pleurisy and meningitis in 1943, but found that it was not significant.  

Despite the Veteran's documented in-service treatment for pleurisy and meningitis, the competent evidence does not show any post-service diagnoses or treatment for pleurisy or meningitis.  VA medical records and examinations indicate diagnoses and treatment for various scars, bilateral hearing loss, tinnitus, remote cold injury to both feet with residual neuralgia and sensitivity, anxiety disorder, cholecystitis, status post appendectomy, poor vision, skin cancers, and hyperlipidemia.  However, those records and examinations are negative for any diagnoses or treatment for pleurisy or meningitis, or any residuals of pleurisy or meningitis, subsequent to the Veteran's service.  

Absent evidence of current disabilities, service connection for pleurisy and meningitis must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record does not demonstrate the current presence of pleurisy or meningitis, or any residuals of pleurisy or meningitis.  Because no pleurisy or meningitis have been currently diagnosed in this case, the Board finds that service connection for pleurisy and meningitis is not warranted.  The evidence does not show that it is at least as likely as not that the Veteran has any current disability of pleurisy or meningitis that is attributable to his service or any event in service.

The Board has considered the Veteran's claims that he has pleurisy and meningitis which are related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as chest pain or nausea, but he is not competent to provide medical diagnoses for any pleurisy or meningitis or to relate any pleurisy or meningitis medically to his service.  

The competent evidence of record does not demonstrate that the Veteran has pleurisy or meningitis.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Earlier Effective Date

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).   

VA received the Veteran's claims for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, on June 28, 2006, more than one year after his separation from active service in August 1946.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  Here, the Veteran's records show that he was diagnosed with hearing loss for the first time in an August 2006 VA medical report and that he was diagnosed with tinnitus and scars of the neck and bilateral ears for the first time at February 2007 VA examinations.  Thus, the later dates are the dates the evidence demonstrates that entitlement existed.  However, service connection has been established as of June 28, 2006, the date the claims for service connection were received.  The Board can find no basis to assign an earlier effective date.  Therefore, the Board finds that claims were not filed earlier than June 28, 2006, for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar.

The Veteran contends that the effective date for the awards of service connection for his claims should be January 12, 2005.  He reports that he had met with his initial Veterans service organization representative on January 10, 2005, to discuss the filing of his service connection claims and asserts that he had mailed copies of his service medical records to the representative that same afternoon in order to get the application process started.  The Veteran alleges that it was his understanding that his initial representative had filed an application for service connection on his behalf a couple days later.  The Veteran reports subsequently following up with the initial representative every two to four months regarding the status of his claims and being told that his application was "in the works" but that the application process took a long time.  Prior to the April 2007 rating decision that awarded service connection for the Veteran's claims, the Veteran sent letters to the RO dated in July 2006 and August 2006 explaining the situation regarding the timing of when his service connection claims were allegedly filed and requesting that the date of his first informal claims be amended to January 12, 2005.  However, a December 2007 letter to the Veteran from a subsequent representative of the same Veterans service organization reveals that the Veteran's original office file that had been kept by his initial representative lacked any evidence that service connection claims for tinnitus, bilateral hearing loss, a scar of the neck, a left ear scar, and a right ear scar, were filed at the RO on the Veteran's behalf prior to June 2006.  The Veteran's subsequent representative reported that the original file only contained January 10, 2005, correspondence from the Veteran to his initial representative and an Appointment of Veterans Service Organization as Claimant's Representative that was signed and dated by the Veteran on January 10, 2005.  That representative concluded that there was no indication that the Veteran's initial representative had filed service connection claims on the Veteran's behalf in January 2005.  

With regard to whether informal or formal claims, or written intent to file such claims for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, were filed prior to June 28, 2006, the Board finds no objective evidence of there being such claims.  The Board is sympathetic to the Veteran's assertion that he had diligently sent his service medical records to his initial representative in January 2005 in order to start the application process for his service connection claims.  However, the first objective evidence of an intention to file claims for service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, was the informal claims that were received on June 28, 2006.  In this case, the earliest possible date that could serve as a basis for the awards of service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, is the date of receipt of the Veteran's informal claims on June 28, 2006.  There is no legal entitlement to any earlier effective date.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim must be denied.

Because the application of the law to the undisputed facts is dispositive of this claim, no discussion of VA's duties to notify and assist is necessary for this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, the Board finds that the preponderance of the evidence is against the Veteran's claim for earlier effective dates, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2006; a rating decision in April 2007; and a statement of the case in May 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained medical examinations in relation to these claims because there is no competent evidence that the Veteran has current pleurisy or meningitis disabilities that are the result of any event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for pleurisy is denied.  

Service connection for meningitis is denied.  

An effective date earlier than June 28, 2006, for the awards of service connection for tinnitus, bilateral hearing loss, a neck scar, a left ear scar, and a right ear scar, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


